Case: 2:18-md-02846-EAS-KAJ Doc #: 250 Filed: 10/24/19 Page: 1 of 5 PAGEID #: 2988

UNITED STATES DISTRICT
COURT SOUTHERN DISTRICT OF
OHIO EASTERN DIVISION

IN RE:DAVOL, INC./C.R. BARD,
INC., POLYPROPYLENE HERNIA Case No.2:18-md-2846

MESH PRODUCTS LIABILITY
CHIEF JUDGE EDMUND A.SARGUS, JR.

LITIGATION

Magistrate Judge Kimberly A. Jolson
This document :relates to: Civil Action No.
MELISSA IONESCU

SHORT FORM COMPLAINT

Plaintiff(s) file(s) this Short Form Complaint pursuant to Case Management Order No. 2

and is/are to be bound by the rights, protections, and privileges and obligations of that Order.

Plaintiff(s) hereby incorporate(s) the Master Complaint in MDL No. 2846 by reference. Plaintiff(s)

further show(s) the Court as follows:

1.

The name of the person implanted with Defendants’ Hernia Mesh Device(s):

Melissa Ionescu

The name of any Consortium Plaintiff (if applicable):

N/A

Other Plaintiff(s) and Capacity (i.e., administrator, executor, guardian, conservator):

N/A

State of Residence:

NEVADA

District Court and Division in which action would have been filed absent direct filing:

United States District Court — District of Nevada
Case: 2:18-md-02846-EAS-KAJ Doc #: 250 Filed: 10/24/19 Page: 2 of 5 PAGEID #: 2989

B. C.R.Bard, Inc.

L] Cc. Other (please list )

7. Identify which of Defendants' Hernia Mesh Device(s) was/were implanted (Check
device(s) implanted):

[] 3DMax.Mesh

[]  3DMax Light Mesh

Cl Bard (Marlex) Mesh Dart
Bard Mesh

Ll Bard Soft Mesh

CI Composix

Composix E/.X

C] Composix Kugel Hernia Patch
L] Composix LIP

CJ Kugel Hernia Patch

Marlex

[I Modified Kugel Hernia Patch
L]  Perfix Light Plug

LJ PerFix Plug

LJ Sepramesh IP

LJ Spenna-Tex

L]  Ventralex Hernia Patch

[]  Ventralex ST Patch

LJ Ventralight ST
Case: 2:18-md-02846-EAS-KAJ Doc #: 250 Filed: 10/24/19 Page: 3 of 5 PAGEID #: 2990

Ventrio Patch
Ventrio ST

Visilex

OOOO

Other {please list in space provided below):

8. Defendants' Hernia Mesh Device(s) about which Plaintiff is making a claim (Check
applicable device(s)):
3DMaxMesh
3DMax Light Mesh
Bard (Marlex) Mesh Dart
Bard Mesh
Bard Soft Mesh
Composix
Composix E/X
Composix Kugel Hernia Patch
Composix LIP
Kugel Hernia Patch
Marlex
Modified Kugel Hernia Patch
Perfix Light Plug
PerFix Plug
Sepramesh IP
Spenna-Tex
Ventralex Hernia Patch
Ventralex ST Patch
Ventralight ST
Ventrio Patch
Ventrio ST

Visilex

MOUOUOOUOUOUUOUOROOOROOROOG

Other (please list in space provided below):

3
Case: 2:18-md-02846-EAS-KAJ Doc #: 250 Filed: 10/24/19 Page: 4 of 5 PAGEID #: 2991

10.

11.

Date of Implantation and state of implantation: 10/25/2013

As of the date of filing this Short Form Complaint, has the person implanted with
Defendants' Hernia Mesh Device(s) had subsequent surgical intervention due to the Hernia

Mesh Device(s)?: Yes _ X No
Basis of Jurisdiction:
Diversity of Citizenship
L] Other:
12. Counts in the Master Complaint adopted by Plaintiff(s):
Count I — Strict Product Liability- Defective Design
Count IT- Strict Product Liability- Failure to Warn
Count III —Strict Product Liability- Manufacturing Defect
Count IV - Negligence
Count V-Negligence Per Se
Count VI- Gross Negligence
Count VII — State Consumer Protection Laws (Please identify applicable State

Consumer Protection law(s)):

Nevada Revised Statutes: 598.0915, 598.0923, 598.0925

 

 

Kk xk kK HW X

Count VII — Breach of Implied Warranty

Count [X- Breach of Express Warranty

Count <- Negligent Infliction of Emotional Distress
Count XI — Intentional Infliction of Emotional Distress
Count XII- Negligent Misrepresentation

Count XIII — Fraud and Fraudulent Misrepresentation

Count XTV- Fraudulent Concealment
Case: 2:18-md-02846-EAS-KAJ Doc #: 250 Filed: 10/24/19 Page: 5 of 5 PAGEID #: 2992

Ow OO

Kl

Count X V- Wrongful Death

Count X VI- Loss of Consortium

Count XVII — Punitive Damages

Other Count(s) (please identify and state factual and legal bases

for other claims not included in the Master Complaint
below):

 

 

 

 

Jury Trial is Demanded as to All Counts

Jury Trial is NOT Demanded as to All Counts; if Jury Trial is

Demanded as to Any Count(s), identify which ones (list below):

 

 

LINDA L. LAY, ESQ.

Nevada Bar No. 12990

HURTIK LAW & ASSOCIATES
6767 West Tropicana Avenue, Suite 200
Las Vegas, Nevada 89103

(702) 966-5200 Telephone

(702) 966-5206 Facsimile

Attorneys for Plaintiff,

MELISSA IONESCU
